Case 3:21-cv-01614-B Document 63-2 Filed 09/09/21   Page 1 of 3 PageID 1148




                         Exhibit A




                                                                    App. 01
Case 3:21-cv-01614-B Document 63-2 Filed 09/09/21                  Page 2 of 3 PageID 1149




                                      Timeline
        Social Media:
               Completed by: Wes Walz Media and Agency DNA/KR Creative

               Took all websites with Bisou’s logo anywhere off social media. Excluding images
                on IG explore which we have no ability to remove from check ins.
               Added the word "Bisou" to banned comments list on FB/IG
               Reported, then Re-Reported remaining Yelp and Google Business reviews that
                mention the term Bisou and haven't been removed by the 3rd party.
               Took website offline and set a code to throw a forbidden error anytime a page is
                visited.
               Removed bisoudallas.com from google search console to where it will never
                index the domain.

               Reviewed all photos on current Supperclub site and removed photos on the back
                end that aren’t even public that had Bisou’s logo.
               Changed all email addresses and any IT references to Bisou.

               Remove all photos in IG, FB, Yelp and Google with Bisou’s logo that were posted
                by Agency DNA Creative and tagged by customers
               Remove videos in IG and FB with Bisou’s logo that were posted by Agency DNA
                Creative and tagged by customers.
               Blocking and monitoring comments.
               Remove additional advertisements.

        It took our team several weeks of working on the above items with completing the
        removal of the items on a rolling basis between August 18 to September 3, 2021.


        Interior and Exterior Signage:
        Completed by: Aria Signs & Design
               We contacted Aria on August 17th to send a team to Dallas to remove the
                signages.

               On August 19, 2021, Aria responded to us with the next availability for August
                30th, 2021.
               All signage were removed by Aria Signs on August 30, 2021, at 1Pm. (Please see
                attached images)




        1|Page
                                                                                           App. 02
Case 3:21-cv-01614-B Document 63-2 Filed 09/09/21                Page 3 of 3 PageID 1150



        Other Items:
        Completed by Cle Group Managers: Joshua Hume and Angela Burns on or about August
        19, 2021.
        Removed items from the restaurant with Bisou’s logo. For example.
              Napkins
              Floor matts
              Menus
              Business Cards

              Dinnerware/Tableware
              Party Favors
              Decorations
              Remove pictures and change the name of the restaurant to Cle Supperclub in
               Resy.
              Remove Bisou’s logo on the POS and merchant processors.

              Remove logo from TV screens.


        Licenses and Formation Documents:
        Change the name of the company with all governmental entities, including Texas
        Secretary of State, Comptroller, TABC, Dallas County, City of Dallas, etc.
        Trademark for new entity name.


              Monshaugen was contacted on August 18, 2021.
              On August 19, 2021 Albert Van Huff from Monshaugen responded to us with a
               completion date of October 05, 2021 for the requested changes.




        2|Page
                                                                                         App. 03
